UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4421



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HERMAN LEE INGRAM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:05-cr-00361-HEH)


Submitted:   December 4, 2006             Decided:   January 12, 2007


Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles A. Gavin, BLACKBURN, CONTE, SCHILLING & CLICK, P.C.,
Richmond, Virginia, for Appellant. Olivia N. Hawkins, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Herman    Lee    Ingram     appeals   from   his    conviction    and

169-month sentence imposed after he pled guilty to distribution of

cocaine base in violation of 21 U.S.C.A. § 841 (West 1999 & Supp.

2006).   On appeal, counsel has filed an Anders* brief, stating that

there are no meritorious issues for appeal, but suggesting that

trial counsel was ineffective for failing to accurately determine

and advise Ingram regarding the sentencing consequences of his

guilty plea.    Counsel has also filed a motion to withdraw.                 The

Government has filed a motion to dismiss the appeal, asserting that

Ingram’s   claim    of    ineffective     assistance    of    counsel   is   not

cognizable on direct review and his appeal is otherwise precluded

by the waiver of the right to appeal in his plea agreement.                   We

deny the motion to dismiss the appeal, but nevertheless affirm

Ingram’s conviction and sentence.

           We   agree     with   the    Government   that     the   ineffective

assistance of counsel claim Ingram seeks to raise is not cognizable

on direct appeal.        To allow for adequate development of a record,

a defendant must bring his claim in a 28 U.S.C. § 2255 (2000)

motion, unless the record conclusively establishes ineffective

assistance of counsel.       United States v. Richardson, 195 F.3d 192,

198 (4th Cir. 1999); United States v. King, 119 F.3d 290, 295 (4th




     *
      Anders v. California, 386 U.S. 738 (1967).

                                       - 2 -
Cir. 1997).      Here, the record does not conclusively establish that

Ingram’s counsel was ineffective.

            Despite the fact that Ingram’s ineffective assistance of

counsel    claim   is   not   cognizable       on    direct    appeal,       we   affirm

Ingram’s conviction and sentence rather than grant the Government’s

motion to dismiss.       Because counsel has filed an Anders brief on

Ingram’s behalf, the court is obligated to conduct an independent

review of the record to determine whether there are any meritorious

issues for appeal.      Having done so, we discern no such meritorious

issues.      Nevertheless,      because       this    process    has     entailed     a

substantive examination of the record, we affirm rather than

dismiss.    We also deny counsel’s motion to withdraw.                   This court

requires that counsel inform his client, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move   in    this    court    for    leave     to    withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court    and     argument       would    not    aid   the

decisional process.



                                                                              AFFIRMED




                                       - 3 -